Case 1:21-cr-00003-RCL Document 71 Filed 09/03/21 Page 1 of 1

CO 526 Rev. 3/2010

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA )
)
Vs. ) Criminal Case No.: 21-CR-3 (RCL)
)
JACOB ANTHONY CHANSLEY
)
WAIVER OF TRIAL BY JURY

With the consent of the United States Attorney and the approval of the Court, the defendant

waives his right to trial by jury.

I consent:

VEGALM

Assistant United States attomey

Approved:

“Cope 0. Ladi

United States District Judge

ae

ie eh ead

Defendant . |

bell lids

Counsel for Defendant

Date: 4/s / 24
